Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Detail Action
This office action is in response to amendment filed on 7/11/2022.
Claims 1, 8, and 17 are amended.  Claims 6-7, 15-16 are canceled.
Claims 1-5, 8-14, and 17-20 are pending.
Priority
The priority date considered for this application is 9/11/2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 


Per claim 1, it recites—
The application design tool, though does not directly recite “means or step”, is considered a generic placeholder followed by transition word “configured to”, and further followed “receive” and “translate” functional language without sufficient structure.  Therefore, it means the three prong criteria to invoked 112(f) interpretation.
The generator configured to perform the function to generate; and
The runtime engine configured to perform the functions to generate and receive.
Similarly, the generator, and runtime engine are considered placeholders followed by transition word “configured to” and followed by  functional limitation without sufficient structure are also considered to invoke 112(f). 
Similarly, claim 2 recites “an automated transaction engine configured to monitor….return.” Claim 5 recites the limitation of “the generator” configured to determine…generate…send” Claim 6 recites the limitation of “the runtime engine” is “configured to” link.  Are similarly interpreted to satisfy the 112(f) three prongs test.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	

Claim 1 recites the limitation of “create an abstraction of the functional and stylistic specifications; a generator configured to: 
generate, based on the abstraction of the functional and stylistic specifications set forth by the domain expert, a set of code snippets;” Claims 8 and 17 similarly recite the limitation of “generating, at the could-based software platform, a set of code snippets based on an abstraction of a set of specifications set forth by a domain expert for creation of a customized application”  Upon reviewing the Specification, it appears that [0029-0030] discloses such limitation.  However, it only states the intended goals without providing any details in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In the Specification, it states domain experts can specify the intent and desire and then it can be translated into abstraction/metadata.  There is no details/algorithm of what the content of abstraction/metadata is nor how domain experts’ intent and desire is translated to abstraction/metadata.  

Specification states the abstraction/metadata can be used to automatically generate code artifacts/snippets.  However, there is no details of how abstraction/metadata is used to generate the code artifacts/snippets.  

Stating the intended goals lacking the details to implement the stated goals is not sufficient for description requirements. 

Based on the above reasons, it is considered that an aspect of the claimed invention has not been described with sufficient particularity (algorithm) such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.  

Similarly, claims 2, 5, and 6 use the “configured to” limitation and is interpreted as having computer implemented functional claims with the similar deficiency.

Per MPEP, 2161.01 states when claims define the invention in functional language specifying desired result, however lacking any algorithms for performing the desired function is deemed no explained in sufficient detail and therefore lack of written description.

Dependent claims of the above independent claims inherit the limitation of the above claims and are rejected for reasons above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims, 1, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Walker et al. (Walker, 2019/0004823), Hall et al. (Hall, US 2020/0192124 A1), and further in view of Turner (20150067687)

Per claim 1, 
Doubleday discloses
an application design tool having an interface configured to: (Fig. 15, [0107], see domain expert user interface for non-developer per [0108])
receive functional and stylistic specifications from a domain expert for design of a customized application;([0108], see domain experts customize application via selection of components to assemble sequences, where components corresponds to functional specification;  [0112], see domain expert specifies views, tile as corresponding to stylistic specification.) and 
translate the functional and stylistic specifications into metadata that represents the functional and stylistic specification;([0109], see intermediate representation as output of the domain expert user interface corresponding to created metadata.)
 a generator configured to: 
generate, based on metadata that represents the functional and stylistic specifications domain expert, a set of code snippets ([0109], creation of components (snippets) in developer user interface based on the intermediate representation. ) and 
a runtime engine configured to: 
generate the customized application using the set of code snippets created by the generator; ([0111], see executable mobile application being created.)

Doubleday does not specifically disclose	
receive, as a user interacts with the customized application, transactional data from the customized application.

However, Walker discloses	
receive, as a user interacts with the customized application, transactional data from the customized application.( [0012], see collecting user interaction with an application; [0027], see receiving user activities, the collected user interactions as transactional data.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Walker into the teachings of Doubleday to include the limitation disclosed by Walker.  The modification would be obvious to one of ordinary skill in the art to want to provide services with increased value via collected user interactions as suggested by Walker ([0001])

Doubleday/Walker does not specifically disclose
Creating wrapper around a set of code;

However, Hall discloses
Creating wrapper around a set of code ([0023], see generate wrapper for native code based on metadata );


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Hall into the teachings of Doubleday/Walker to include the limitation disclosed by Hall.  The modification would be obvious to one of ordinary skill in the art to want to provide interoperability between different environment as suggested by Hall ([0001])

Doubleday/Walker/Hall does not specifically disclose	

link, based on a set of business rules, the transactional data with business data, wherein linking the transactional data with the business data comprises associating a state of workflow specified in the set of business rules with the transactional data.

However, Turner disclose

link, based on a set of business rules, (. [0024], see “workflow definition” is template that defines the sequences of steps/workflow instances corresponding to business rules) the transactional data ([0024], discloses sequences of activities that takes place in response to trigger…refers to some external event…such as user clicks, database is updates are considered as examples of transaction data.) with business data,( [0025], “customize the setting and steps in a workflow for his or her specific business need” discloses business data customized by user.) wherein linking the transactional data with the business data comprises associating a state of workflow specified in the set of business rules with the transactional data.( [0024], discloses workflow engine to run workflow instances, e.g. starting, stopping, exception handling, and communicating with, considered as states.  [0024] also discloses sequences of activities that takes place in response to trigger…refers to some external event…such as user clicks, database is updates are considered as examples of transaction data. Therefore, external events (for example user clicks) can trigger the execution of workflow engine linking/associating a state, for example, starting, stopping as defined in template with the user click/transactional data.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Turner into the teachings of Doubleday/Walker/Hall to include the limitation disclosed by Turner.  The modification would be obvious to one of ordinary skill in the art to want to allow user interaction to customize workflow as suggested by Turner ([0013])



		


Per claim 8,
Doubleday discloses
 generating, at the cloud-based software platform, a set of code snippets based on metadata that represent of a set of specifications set forth by a domain expert for creation of a customized application; (Fig. 15, [0107], see domain expert user interface for non-developer per [0108]; [0109], see intermediate representation as output of the domain expert user interface corresponding to created metadata.;[0109], creation of components (snippets) in developer user interface based on the intermediate representation/metadata. [0117], see application being networked, web appliance, or client/service and therefore is cloud based)
creating, at the cloud-based software platform, the customized application from the set of code snippets; ([0111], see executable mobile application being created.)

Doubleday does not specifically disclose
and receiving, at the cloud-based software platform and from the customized application, transactional data from the customized application.  

However, Walker discloses	
and receiving, at the cloud-based software platform and from the customized application, transactional data from the customized application..( [0012], see collecting user interaction with an application; [0027], see receiving user activities, the collected user interactions as transactional data.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Walker into the teachings of Doubleday to include the limitation disclosed by Walker.  The modification would be obvious to one of ordinary skill in the art to want to provide services with increased value via collected user interactions as suggested by Walker ([0001])

Doubleday/Walker does not specifically disclose
Creating wrapper around a set of code;

However, Hall discloses
Creating wrapper around a set of code ([0023], see generate wrapper for native code based on metadata );


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Hall into the teachings of Doubleday/Walker to include the limitation disclosed by Hall.  The modification would be obvious to one of ordinary skill in the art to want to provide interoperability between different environment as suggested by Hall ([0001])

Doubleday/Walker/Hall does not specifically disclose	

Identifying a set of business rules associated with the customized application;
link, based on a set of business rules, the transactional data with business data, wherein linking the transactional data with the business data comprises associating a state of workflow specified in the set of business rules with the transactional data.

However, Turner disclose
	
Identifying a set of business rules associated with the customized application; [0024], see “workflow definition” is template that defines the sequences of steps/workflow instances corresponding to business rules)

linking, based on a set of business rules, (. [0024], see “workflow definition” is template that defines the sequences of steps/workflow instances corresponding to business rules) the transactional data ([0024], discloses sequences of activities that takes place in response to trigger…refers to some external event…such as user clicks, database is updates are considered as examples of transaction data.) with business data,( [0025], “customize the setting and steps in a workflow for his or her specific business need” discloses business data customized by user.) wherein linking the transactional data with the business data comprises associating a state of workflow specified in the set of business rules with the transactional data.( [0024], discloses workflow engine to run workflow instances, e.g. starting, stopping, exception handling, and communicating with, considered as states.  [0024] also discloses sequences of activities that takes place in response to trigger…refers to some external event…such as user clicks, database is updates are considered as examples of transaction data. Therefore, external events (for example user clicks) can trigger the execution of workflow engine linking/associating a state, for example, starting, stopping as defined in template with the user click/transactional data.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Turner into the teachings of Doubleday/Walker/Hall to include the limitation disclosed by Turner.  The modification would be obvious to one of ordinary skill in the art to want to allow user interaction to customize workflow as suggested by Turner ([0013])



Per claim 9, the rejection of claim 8 is incorporated;
Doubleday/Walker/Hall/Turner disclose
 wherein the set of specifications set forth by the domain expert do not include any lines of code and are received through a cloud-based application design tool published by the cloud-based software platform.  (Doubleday,Fig. 15, components 1530, 1525 does not show any line of code)

Per claim 10, the rejection of claim 8 is incorporated;
Doubleday/Walker/Hall/Turner disclose
 further comprising translating, at the cloud-based software platform the set of specifications into the metadata.  (Doubleday,[0109], see intermediate representation as output of the domain expert user interface corresponding to created metadata.)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Walker et al. (Walker, 2019/0004823), Hall et al. (Hall, US 2020/0192124 A1), Turner (20150067687) and further in view of Sygulla et al. (9,612,920)



Per claim 2, the rejection of claim 1 is incorporated;
 Doubleday/Walker/Hall/Turner does not specifically disclose
monitor and record the transactional data; and return, in response to a request from the customized application, the customized application to a previous state based on the transaction data. 

However, Sygulla discloses
monitor and record the transactional data; (c4, claim 1, see capture workflow data ) and return, in response to a request from the customized application, the customized application to a previous state based on the transaction data. (Continue, perform rollback operation to previous desired state. C2:20-30, see snapshots can be periodically collected to ensure enough data is collected to rollback. It appears the rollback is based on the collected data corresponding to transaction data.) 

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Sygulla into the teachings of Doubleday/Walker/Hall/Turner to include the limitation disclosed by Sygulla.  The modification would be obvious to one of ordinary skill in the art to want to rollback to previous state due to failure.as suggested by Sygulla (c3:5-25,)

Claims 3, 4, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Walker et al. (Walker, 2019/0004823), Hall et al. (Hall, US 2020/0192124 A1), Turner (20150067687) and further in view of Modarressi (2007/0192465)

Per claim 3, the rejection of claim 1 is incorporated

Doubleday/Walker/Hall/Turner does not specifically disclose
 wherein the customized application is one of multiple applications generated by the runtime engine and wherein the runtime engine provides a set of common services to each of the multiple applications.  

However, Modarressi discloses
 wherein the customized application is one of multiple applications generated by the runtime engine and wherein the runtime engine provides a set of common services to each of the multiple applications.   (Fig.2, [0025], common modular functions needed across multiple applications.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Modarressi into the teachings of Doubleday/Walker/Hall/Turner to include the limitation disclosed by Modarressi.  The modification would be obvious to one of ordinary skill in the art to want to have common functionalities among multiple application as suggested by Modarressi ([0006])


Per claim 4, rejection of claim 3 is incorporated;
Doubleday/Walker/Hall/Turner/Modarressi discloses
 wherein the set of common services include administrative service, application programing interfaces, and security services.  (Modarressi ,Fig. 2, [0025] See authentication (single sign-on as administrative) as administrative service. Security management as security service ; [0028], see common set of API)

Per claim 12, the rejection of claim 8 is incorporated;
Doubleday/Walker/Hall/Turner does not specifically disclose
 wherein the customized application is one of multiple applications generated by the cloud-based software platform and wherein the cloud- based software platform provides a set of common services to each of the multiple applications.  

However, Modarressi discloses
 wherein the customized application is one of multiple applications generated by the cloud-based software platform and wherein the cloud- based software platform provides a set of common services to each of the multiple applications.   (Fig.2, [0025], common modular functions needed across multiple applications.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Modarressi into the teachings of Doubleday/Walker/Hall/Turner to include the limitation disclosed by Modarressi.  The modification would be obvious to one of ordinary skill in the art to want to have common functionalities among multiple application as suggested by Modarressi ([0006])


Per claim 13, the rejection of claim 12 is incorporated;

Doubleday/Walker /Hall/Turner/Modarressi discloses
wherein the set of common services include administrative service, application programing interfaces, and security services.  (Modarressi ,Fig. 2, [0025] See authentication (single sign-on as administrative) as administrative service. Security management as security service ; [0028], see common set of API)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Walker et al. (Walker, 2019/0004823), Hall et al. (Hall, US 2020/0192124 A1), Turner (20150067687), Beavin et al. (9,134,975) and further in view of Doyle et al. (2018/0307480)
	
Per claim 14, the rejection of claim 8 is incorporated;
Doubleday/Walker/Hall /Turner does not specifically disclose 
receiving an update to a code generator;
identifying any code snippets previously generated that need to be need to be updated;

However, Beavin discloses 
receiving an update to a code generator;(c3:20-21, update to a  compiler is received) 
identifying any code snippets previously generated that need to be need to be updated;(c3:25-17; determine any functions of the computer programs affected be identified) 

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Beavin into the teachings of Doubleday/Walker /Hall/Turner to include the limitation disclosed by Beavin.  The modification would be obvious to one of ordinary skill in the art to want to reduce amount of effort to keep computer program up to date by updating only affect portions computer program as suggested by Beavin ([0006])
	
Doubleday/Walker/Hall/Turner/Beavin does not specifically disclose
generating updated code snippets using the code generator;
and updating the customized application based on the updated code snippets.  	

However, Doyle discloses
generating updated code snippets using the code generator;( [0013], software product update…see automatically identify code files that need update, see flagged for updating; the flagged code needs to be updated)
and updating the customized application based on the updated code snippets.  ([0017], see update manager updates code files…distributed among multiple software application.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Doyle into the teachings of Doubleday/Walker/Hall/Beavin to include the limitation disclosed by Doyle.  The modification would be obvious to one of ordinary skill in the art to want to address potential compatibility issue after software product deployment as suggested by Doyle ([0013])



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Walker et al. (Walker, 2019/0004823) Hall et al. (Hall, US 2020/0192124 A1), Turner (20150067687), and further in view of Doyle et al. (2018/0307480)

Per claim 5, the rejection of claim 1 is incorporated;

 Doubleday/Walker/Hall/Turner does not specifically discloses
determine which of the code snippets need to be updated; 
generate updated code snippets; 
and send a signal to the runtime engine to update the customized applications based on the updated code snippets.  
However, Doyle discloses
determine which of the code snippets need to be updated; ([0013], software product update…see automatically identify code files that need update, see flagged for updating.)
generate updated code snippets; ([0013], see prepare existing code files for the update)
and send a signal to the runtime engine to update the customized applications based on the updated code snippets.  ( [0017], see update manager updates code files…distributed among multiple software application.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Doyle into the teachings of Doubleday/Walker/Hall/Turner to include the limitation disclosed by Doyle.  The modification would be obvious to one of ordinary skill in the art to want to address potential compatibility issue after software product deployment as suggested by Doyle ([0013])


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Walker et al. (Walker, 2019/0004823), Hall et al. (US 2010/0192124 A1) and further in view of further in view of Turner (20150067687)


Per claim 17,
Doubleday discloses
generate a set of code snippets based on metadata representing a set of specifications set forth by a domain expert for creation of a customized application; (; (Fig. 15, [0107], see domain expert user interface for non-developer per [0108]; ([0109], see intermediate representation as output of the domain expert user interface corresponding to created metadata.;[0109], creation of components (snippets) in developer user interface based on the intermediate representation/metadata. [0117], see application being networked, web appliance, or client/service and therefore is cloud based)

create the customized application from the set of code snippets created from metadata representing the set of specifications set forth by the domain expert;( [0111], see executable mobile application being created.) 

Doubleday does not specifically disclose	
receive, as a user interacts with the customized application, transactional data from the customized application.

However, Walker discloses	
receive, as a user interacts with the customized application, transactional data from the customized application.( [0012], see collecting user interaction with an application; [0027], see receiving user activities, the collected user interactions as transactional data.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Walker into the teachings of Doubleday to include the limitation disclosed by Walker.  The modification would be obvious to one of ordinary skill in the art to want to provide services with increased value via collected user interactions as suggested by Walker ([0001])


Doubleday/Walker does not specifically disclose
Creating wrapper around a set of code;

However, Hall discloses
Creating wrapper around a set of code ([0023], see generate wrapper for native code based on metadata );


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Hall into the teachings of Doubleday/Walker to include the limitation disclosed by Hall.  The modification would be obvious to one of ordinary skill in the art to want to provide interoperability between different environment as suggested by Hall ([0001])

Doubleday/Walker/Hall does not specifically disclose	

link, based on a set of business rules, the transactional data with business data, wherein linking the transactional data with the business data comprises associating a state of workflow specified in the set of business rules with the transactional data.

However, Turner disclose

link, based on a set of business rules, (. [0024], see “workflow definition” is template that defines the sequences of steps/workflow instances corresponding to business rules) the transactional data ([0024], discloses sequences of activities that takes place in response to trigger…refers to some external event…such as user clicks, database is updates are considered as examples of transaction data.) with business data,( [0025], “customize the setting and steps in a workflow for his or her specific business need” discloses business data customized by user.) wherein linking the transactional data with the business data comprises associating a state of workflow specified in the set of business rules with the transactional data.( [0024], discloses workflow engine to run workflow instances, e.g. starting, stopping, exception handling, and communicating with, considered as states.  [0024] also discloses sequences of activities that takes place in response to trigger…refers to some external event…such as user clicks, database is updates are considered as examples of transaction data. Therefore, external events (for example user clicks) can trigger the execution of workflow engine linking/associating a state, for example, starting, stopping as defined in template with the user click/transactional data.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Turner into the teachings of Doubleday/Walker/Hall to include the limitation disclosed by Turner.  The modification would be obvious to one of ordinary skill in the art to want to allow user interaction to customize workflow as suggested by Turner ([0013])


Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Walker et al. (Walker, 2019/0004823), Hall et al. (Hall, US 2020/0192124 A1), Turner (20150067687) and further in view of  Modarressi (2007/0192465)


Per claim 18, the rejection of claim 17 is incorporated;
Doubleday/Walker/Hall/Turner does not specifically disclose
wherein the instructions when executed by the one or more processors further cause the machine to provide a set of common services to the customized application.  

However, Modarressi discloses
 wherein the instructions when executed by the one or more processors further cause the machine to provide a set of common services to the customized application.  (Fig.2, [0025], common modular functions needed across multiple applications. )

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Modarressi into the teachings of Doubleday/Walker/Hall/Turner to include the limitation disclosed by Modarressi.  The modification would be obvious to one of ordinary skill in the art to want to have common functionalities among multiple application as suggested by Modarressi ([0006]



Per claim 19, the rejection of claim 18 is incorporated;
Doubleday/Walker/Hall/Turner/Modarressi
wherein the set of common services include administrative service, application programing interfaces, and security services.  (Modarressi ,Fig. 2, [0025] See authentication (single sign-on as administrative) as administrative service. Security management as security service ; [0028], see common set of API)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Walker et al. (Walker, 2019/0004823), Hall et al. (US 2010/0192124 A1), Turner (20150067687)  and further in view of Sygulla et al. (9,612,920)

Per claim 20, the rejection of claim 17 is incorporated;
Doubleday/Walker/Hall/Turner/does not specifically disclose
record the transactional data received from the customized application; monitor for a request from the customized application to return the customized application to previous state; 
 identify a subset of the transactional data that will return the customized application to a previous state; and transmit the subset of the transactional data to the customized application.


However, Sygulla discloses

 record transactional data received from the customized application; (c4, claim 1, see capture workflow data )
monitor for a request from the customized application to return the customized application to previous state; (c3: 6-18, see deltas are replayed appears to disclose a request for replaying, claim 1, perform rollback to previous state)
 identify a subset of the transactional data that will return the customized application to a previous state; (claim 1, wrapping the deltas between a current state and a desired state)
and transmit the subset of the transactional data to the customized application. (c3:5-20, see a wrapped delta be replay appears to show data was transmitted before replaying)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Sygulla into the teachings of Doubleday/Walker/Hall/Turner/to include the limitation disclosed by Sygulla.  The modification would be obvious to one of ordinary skill in the art to want to rollback to previous state due to failure.as suggested by Sygulla (c3:5-25,)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Walker et al. (Walker, 2019/0004823), Hall et al. (Hall, US 2020/0192124 A1), Turner (20150067687)  further in view of Sygulla et al. (9,612,920)

Per claim 11, the rejection of claim 8 is incorporated;
Doubleday/Walker/Hall/Turner does not specifically disclose
record transactional data received from the customized application; monitor for a request from the customized application to return the customized application to previous state; 
 identify a subset of the transactional data that will return the customized application to a previous state; and transmit the subset of the transactional data to the customized application.


However, Sygulla discloses

 record transactional data received from the customized application; (c4, claim 1, see capture workflow data )
monitor for a request from the customized application to return the customized application to previous state; (c3: 6-18, see deltas are replayed appears to disclose a request for replaying, claim 1, perform rollback to previous state)
 identify a subset of the transactional data that will return the customized application to a previous state; (claim 1, wrapping the deltas between a current state and a desired state)
and transmit the subset of the transactional data to the customized application. (c3:5-20, see a wrapped delta be replay appears to show data was transmitted before replaying)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Sygulla into the teachings of Doubleday/Walker/Hall/Turner to include the limitation disclosed by Sygulla.  The modification would be obvious to one of ordinary skill in the art to want to rollback to previous state due to failure.as suggested by Sygulla (c3:5-25,)


Response to Arguments
A - Related to the Applicant’s argument related to lack of written description of claims 1-5. Claims invoking 112(f) include claims with functional language and therefore detailed algorithms are required.  Applicant’s argument is based on MPEP 2163.04 or 2162.02.  However, the rejection is based on 2161.01, Section I, where it states –

When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f)  or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  35 U.S.C. 112 ]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b)  or the second paragraph of pre-AIA  35 U.S.C. 112  must be made in addition to the written description rejection. See also MPEP § 2181, subsection II.B.2(a).

The written description requirement needs particular algorithm for limitation with computer implemented functional language, and merely stating people skilled in the art can achieve the stated goal is not enough.  Applicant points to Specification paragraph [0043] for support of disclosing algorithms.  However, paragraph [0043] does not describe any algorithm.  For this reason, the rejection is maintained.

B.  Applicant argues Turner merely disclose a workflow and fails to disclose the newly amended limitation to independent claims 1, 8, and 17, --
“link, based on a set of business rules, the transactional data with business data, wherein linking the transactional data with the business data comprises associating a state of workflow specified in the set of business rules with the transactional data.”
Revised rejection provides more detailed explanation.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199